DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Anya Adams (Registration #77809) on 06/24/2022.
	The claims shall be amended as follows:
1. (Currently Amended) A system comprising:
a host computing system; and
a client computing system comprising a head-wearable display system,
wherein the host computing system comprises one or more processors configured to execute a method comprising:
              accessing a virtual three-dimensional model stored in a memory;
              decomposing the virtual three-dimensional model into one or more constituent parts, wherein the one or more constituent parts comprises a group of constituent parts comprising mesh data, texture data, or a combination thereof;
              determining whether the client computing system is connected to the host computing system;
in accordance with a determination that the client computing system is connected to the host computing system, sending, to the client computing system, a library comprising the one or more constituent parts, the library corresponding to the virtual three-dimensional model;
              receiving a constituent part request from the client computing system; and
sending one or more constituent parts that correspond to the constituent part request to the client computing system; 
wherein the client computing system comprises one or more processors configured to execute a method comprising:
receiving the library of the one or more constituent parts
determining a requested part to be included in the constituent part request based on a comparison of the library of the one or more constituent parts and a client library of constituent parts;
sending the constituent part request to the host computing system; 
receiving the one or more of the constituent parts that correspond to the constituent part request from the host computing system; and
composing a copy of the virtual three-dimensional model from the received one or more constituent parts.

2. (Canceled)
3. (Canceled)

8. (Currently Amended) A method comprising:
accessing a virtual three-dimensional model stored in a memory; 
decomposing the virtual three-dimensional model into one or more constituent parts, wherein the one or more constituent parts comprises a group of constituent parts comprising mesh data, texture data, or a combination thereof; 
determining whether a client computing system is connected to a host computing system; 
in accordance with a determination that the client computing system is connected to the host computing system, sending, to the client computing system comprising a head-wearable display, a library comprising the one or more constituent parts, the library corresponding to the virtual three-dimensional model; 
receiving a constituent part request from the client computing system; 
sending one or more constituent parts that correspond to the constituent part request to the client computing system; 
receiving the library of the one or more constituent parts the host computing system;   
determining a requested part to be included in the constituent part request based on a comparison of the library of the one or more constituent parts and a client library of constituent parts; 
sending the constituent part request to the host computing system; 
receiving the one or more of the constituent parts that correspond to the constituent part request from the host computing system; and 
composing a copy of the virtual three-dimensional model from the received one or more constituent parts.

9. (Canceled)
10. (Canceled)

15. (Currently Amended) A non-transitory computer-readable medium storing one or more instructions, which, when executed by one or more processors, cause the one or more processors to perform a method comprising:
accessing a virtual three-dimensional model stored in a memory; 
decomposing the virtual three-dimensional model into one or more constituent parts, wherein the one or more constituent parts comprises a group of constituent parts comprising mesh data, texture data, or a combination thereof; 
determining whether a client computing system is connected to a host computing system; 
in accordance with a determination that the client computing system is connected to the host computing system, sending, to the client computing system comprising a head-wearable display, a library comprising the one or more constituent parts, the library corresponding to the virtual three-dimensional model; 
receiving a constituent part request from the client computing system; 
sending one or more constituent parts that correspond to the constituent part request to the client computing system; 
receiving the library of the one or more constituent parts the host computing system;   
determining a requested part to be included in the constituent part request based on a comparison of the library of the one or more constituent parts and a client library of constituent parts; 
sending the constituent part request to the host computing system; 
receiving the one or more of the constituent parts that correspond to the constituent part request from the host computing system; and 
composing a copy of the virtual three-dimensional model from the received one or more constituent parts.

16. (Canceled)
17. (Canceled)
22. (Canceled)
23. (Canceled)

Allowable Subject Matter
Claims 1, 4-8, 11-15 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The combine references of Kamat in view of Kobayashi does not recite all the limitations as in the independent claims 1, 8 and 15 and its dependent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 5712727653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC N DOAN/             Examiner, Art Unit 2619